Citation Nr: 1753108	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1981 to January 1984 and from November 1984 to October 1990.

This matter comes before the Board from an April 2013 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a TDIU.  

In June 2015 and May 2017, the Board remanded this issue further development.  The requested development has been completed and the claim is once against before the Board.


FINDING OF FACT

The Veteran does not have a single disability rated at 60 percent or a combined disability rating of 70 percent with one disability rated at 40 percent.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Relevant Laws and Regulations

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The phrase "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Analysis

The Veteran seeks entitlement to a TDIU due to his service-connected disabilities.  The Veteran has a high school education and specialized training as a diesel mechanic.  His work history includes employment as a mechanic and performing equipment maintenance.  The Veteran contends that his service-connected disabilities have prohibited him from working since September 2010.

The Veteran is service-connected for the following disabilities: tinea versicolor at 30 percent; degenerative arthritis of the lumbar spine at 10 percent; hypertension at 10 percent; hemorrhoids at 10 percent; tinnitus at 10 percent; coronary artery disease associated with hypertension at 10 percent; right knee degenerative arthritis at 10 percent; left lower extremity intervertebral disc syndrome (IVDS) associated with degenerative arthritis of the lumbar spine at 10 percent; right lower extremity IVDS associated with degenerative arthritis of the lumbar spine at 10 percent; bilateral hearing loss at zero percent; and status post fracture of the left fifth metacarpal at zero percent.  His combined evaluation for compensation has been 30 percent from April 27, 2009, 40 percent from January 27, 2011, 60 percent from August 12, 2011, and is 70 percent from December 06, 2016.

Under 38 C.F.R. § 4.16(a)(3), disabilities affecting a single body system, such as the musculoskeletal system, can be combined to meet the one ratable disability of 40 percent or more requirement.  Here, the Veteran has three service-connected disabilities affecting the musculoskeletal system: degenerative arthritis of the lumbar spine at 10 percent; right knee degenerative arthritis at 10 percent; and status post fracture of the left fifth metacarpal (claimed as left hand condition) at zero percent.  When combined, the Veteran's orthopedic service-connected disabilities yield a 20, not 40 percent disability rating.  38 C.F.R. § 4.25.  

Additionally, disabilities resulting from a common etiology may also be considered a single disability.  In this case, the Veteran has degenerative arthritis of the lumbar spine at 10 percent, and right and left lower extremity IVDS associated with degenerative arthritis of the lumbar spine at 10 percent each.  When combined, these disabilities yield a 30, not 40 percent disability rating.  The Veteran also has hypertension at 10 percent and coronary artery disease associated with hypertension at 10 percent.  When combined, these disabilities yield a 20, not 40 percent disability rating.  Id.  

Accordingly, while the Veteran has a combined schedular rating of 70 percent, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), because he does not have a single, or combined, schedular rating of 40 percent.

In the Veteran's April 2010 Disability Report for the Social Security Administration (SSA), he stated he stopped working when he was laid off due to the plant closure.  He went on to report that his conditions did not cause him to make changes in his work activity.

In a June 2010 Residual Functional Capacity report from SSA, it was noted by the evaluator that the Veteran was able to perform simple, repetitive tasks, interact with people, respond to supervision, and maintain concentration.  In the Veteran's July 2010 Disability Determination Explanation, SSA found the Veteran to not be disabled.  Additionally, in a July 2010 decision, SSA found the Veteran's condition not severe enough to preclude work.  SSA went on to state that the Veteran's conditions may keep him from performing his past work, but do not preclude him from performing less demanding work.

In April 2012, SSA found that the Veteran was disabled beginning January 10, 2012 due to service-connected osteoarthrosis and related disorders as well as his nonservice-connected psychiatric disorder.  

While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Here, the Board finds both the Veteran's statements and SSA records to be credible.  

Although the Veteran is unemployed, the evidence of record does not support a finding that the Veteran is unemployable.  Rather, the evidence suggests the Veteran is unemployed due to a lack of work available.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (indicating that the availability of work is irrelevant to a TDIU determination).  Additionally, SSA eventually found him disabled due to a combination of service-connected and nonservice-connected disabilities, indicating that he is not unemployable solely due to service-connected disabilities.  

At present, a remand for referral for extraschedular consideration is not necessary, because the Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


